         Case 1:19-cr-00464-PKC Document 43 Filed 03/27/20 Page 1 of 1
                                         U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      March 27, 2020

                                                                           Application GRANTED.
By ECF

The Honorable P. Kevin Castel                                              SO ORDERED.
United States District Judge                                               March 27, 2020.
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

   Re:     United States v. Bryan Pivnick, 19 CR 464 (PKC)

Dear Judge Castel,

         The Government writes to respectfully request on behalf of the parties an adjournment of
the sentencing currently scheduled for April 16, 2020 to May 20, 2020 at 11:00 AM, a date and
time that the parties understand is convenient to the Court, and a corresponding extension of the
deadlines by which to make sentencing submissions, for the defendant from April 2, 2020 to
May 6, 2020 and for the Government from April 9, 2020 to May 13, 2020. The parties make this
joint request in light of the national emergency declared over the coronavirus pandemic, the
restrictions resulting from that national emergency on counsel’s access to certain materials, and
the public-health mandate amidst that national emergency to postpone public events, where
possible and appropriate in light of all of the circumstances.

                                               Respectfully,

                                               GEOFFREY S. BERMAN
                                               United States Attorney



                                         By:
                                               Thomas John Wright
                                               Assistant United States Attorney
                                               (212) 637-1589

cc: Matthew Myers (Counsel to Defendant Bryan Pivnick) (By ECF)
